Citation Nr: 0915148	
Decision Date: 04/22/09    Archive Date: 04/29/09

DOCKET NO.  05-14 507	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.	Entitlement to service connection for bilateral hearing 
loss.

2.	Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant; his spouse


ATTORNEY FOR THE BOARD

H. Yoo, Associate Counsel
INTRODUCTION

The Veteran had active service from August 1968 to July 1972.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of September 2004 by the 
Department of Veterans Affairs (VA) Regional Office (RO) No. 
Little Rock, Arkansas, which denied entitlement to the 
benefits currently sought on appeal. 

The Veteran appeared before the undersigned Veterans Law 
Judge in a hearing in Little Rock in January 2006 to present 
testimony on the issue on appeal.  The hearing transcript has 
been associated with the claims file.  The Board remanded 
these claims in June 2006, January 2008, and September 2008.


FINDINGS OF FACT

1.	The objective evidence does not establish that bilateral 
hearing loss was incurred in or aggravated by service, nor 
has it been shown that is was diagnosed within a year of 
the Veteran's separation from service.

2.	The objective evidence does not establish that tinnitus 
was incurred in or aggravated by service


CONCLUSION OF LAW

1.	The criteria for service connection for bilateral hearing 
loss have not been met. 38 U.S.C.A §§ 1101, 1110, 1112 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.310, 3.385 (2008)

2.	The criteria for service connection for tinnitus have not 
been met. 38 U.S.C.A §§ 1101, 1110, 1112 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310, 
3.385 (2008).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  Upon 
receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
or her representative, if any, of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide and; 
(3) that the claimant is expected to provide. 

In correspondence dated in June 2004, the agency of original 
jurisdiction (AOJ) satisfied its duty to notify the veteran 
under 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2007) and 38 
C.F.R. § 3.159(b) (2007).  Specifically, the AOJ notified the 
Veteran of information and evidence necessary to substantiate 
the claims for service connection; information and evidence 
that VA would seek to provide; and information and evidence 
that the veteran was expected to provide.  The Veteran was 
instructed to submit any evidence in his possession that 
pertained to his claims.

In June 2006, the AOJ provided the Veteran notice with 
respect to the initial disability rating and effective date 
elements of the claims.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  The Veteran responded that same month 
that he had nothing further to submit.  Although this notice 
was delivered after the initial denial of the claims, the AOJ 
subsequently readjudicated the claims based on all the 
evidence in August 2007.  See Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (the issuance of a fully compliant 
notification letter followed by readjudication of the claim, 
such as an SOC or SSOC, is sufficient to cure a timing 
defect).  The Veteran was able to participate effectively in 
the processing of his claims and the late notice did not 
affect the essential fairness of the decision.  Additionally, 
in October 2008, the Veteran was again provided with notice 
of effective dates and disability ratings pursuant to 
Dingess/Hartman.  

VA has done everything reasonably possible to assist the 
Veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2007).  Service medical records have been associated with 
the claims file.  All identified and available treatment 
records have been secured.  In addition, the Board remanded 
this case in January 2008 and September 2008 for specific 
development, namely due to the VA audiologist's inability to 
make an opinion with speculation.  Consequently, the duty to 
notify and assist has been met.

Service Connection

Service connection may be granted for a disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  To 
establish service connection for the claimed disorder, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  38 C.F.R §  3.303 (2008); 
see also Hickson v. West, 12 Vet. App. 247, 253 (1999).  
Service connection may also be granted for chronic disorders, 
such as sensorineurial hearing loss, when manifested to a 
compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309. 

Impaired hearing will be considered a disability for VA 
purposes when the auditory thresholds in any of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz (Hz) are 40 
decibels or more; or when the thresholds for at least three 
of these frequencies are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385.

During the January 2006 hearing before the undersigned, the 
Veteran testified that his hearing loss and tinnitus resulted 
from noise exposure in service.  He testified that he was a 
medic during service and was exposed to mortar and heavy 
equipment noise.  The Veteran indicated he was not able to 
seek medical treatment as he was the medic, and therefore 
treated himself.  He stated that he is not sure exactly when 
these disabilities started, but indicated that it was in the 
1980's.  

The Veteran's service medical records are absent of any 
complaints or treatment for hearing loss or tinnitus.  The 
Veteran's enlistment examination indicates that his hearing 
loss was within normal limits.  See Enlistment examination, 
dated October 1967.  In addition, his separation examination 
reported normal hearing acuity.  See Separation examination, 
dated July 1972.  There is also no mention of tinnitus in 
these records. 

According to the Veteran's post-service treatment record, the 
first report of hearing loss was in October 1997 noting 
"there is decreased hearing in the left ear."  See VA 
treatment record, dated October 1997.  In March 2006, the 
Veteran consulted with a VA audiologist to be fitted for 
hearing aids.  His hearing loss was "[within normal limits] 
through 2000 Hz" and "moderate to moderately severe 
[sensoneurial hearing loss at] 3000-8000 Hz" in right ear.  
In the left ear, the Veteran was "[within normal limits] 
through 2000 Hz" and "mild to moderately severe 
[sensoneurial hearing loss at] 3000-8000 Hz."  See VA 
treatment record, dated March 2006.

In November 2006, the Veteran underwent a VA audiological 
examination.  On the authorized audiological evaluation, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
20
55
65
LEFT
15
10
20
40
60

Speech audiometry revealed speech recognition ability of 96 
percent in both the right ear and left ear.  See VA 
audiological examination, dated November 2006. 
In May 2008, the Veteran underwent a VA audiologist 
examination in December 2008 in accordance with the Board's 
January 2008 remand decision.  The VA audiologist reported 
the following results: 




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
20
55
65
LEFT
15
10
20
40
60

Speech audiometry revealed speech recognition ability of 96 
percent in both the right ear and left ear.  See VA 
audiological examination, dated May 2008. 

The Veteran underwent an additional VA audiologist 
examination in December 2008 with the following results: 




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
20
60
70
LEFT
20
15
20
50
60

Speech audiometry revealed speech recognition ability of 98 
percent in both the right ear and left ear.  See VA 
audiological examination, dated December 2008. 

In the May and December 2008 examination, the VA audiologist 
stated she was unable to provide an opinion "other than one 
based upon speculation, concerning the relationship of this 
veteran's hearing loss and tinnitus to this noise exposure 
while in service."  See VA audiologist examinations, dated 
May and December 2008.

The evidence indicates that the Veteran has been diagnosed 
with sensoneurial hearing loss, as defined by 38 C.F.R. § 
3.385.  The Board finds that service connection is not 
warranted, however, because the evidence does not indicate 
that the Veteran's hearing loss is related to the in-service 
noise exposure and as the Board is unable to base service 
connection on speculation.  In addition, there is no evidence 
suggesting that bilateral hearing loss was diagnosed within a 
year of the veteran's separation from service.  

The United States Court of Appeals for the Federal Circuit 
has determined that a lapse of time is a factor for 
consideration in deciding a service connection claim.  See 
Maxson v. Gober, 230 F.3rd. 1330, 1333 (Fed. Cir. 2000).  In 
this case, the first recorded diagnoses of bilateral hearing 
loss and tinnitus occurred many years after the Veteran left 
service.  Even assuming arguendo, that the first instance of 
hearing loss and tinnitus was in the 1980s as the Veteran 
testified at the January 2006 Board hearing, the earliest 
occurrence would be about eight years after service.  In 
addition, the Veteran has not submitted any competent medical 
evidence relating his condition to service, and although he 
has reported that such a link exists, as a layperson, he is 
not competent to comment on the etiology of a medical 
disorder.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  

The Veteran has not submitted any competent medical evidence 
relating his hearing loss to service, or that he has hearing 
loss as defined by VA.  Although the Board is sympathetic to 
the Veteran's claim, the evidence for the Veteran's claim is 
outweighed by the countervailing evidence.  As the 
preponderance of the evidence is against the claims, the 
benefit of the doubt doctrine is not applicable and the 
appeal must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001).  Consequently, in light of the lack 
of competent evidence supporting the claim, service 
connection must be denied as to bilateral hearing loss and 
tinnitus.




ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for tinnitus is denied.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


